SUMMARY ORDER
Plaintiff appeals from a judgment dated May 10, 2004, grating defendants’ motion for summary judgment on the ground that plaintiff failed to exhaust his administrative remedies as required by 42 U.S.C. § 1997e(a).
By agreement of the parties, see State of New York Letter Brief at 2, we vacate and remand the cause to the District Court to consider whether plaintiff has adduced “special circumstances in which ... the prisoner’s failure to comply with administrative procedural requirements may nonetheless have been justified.” Giano v. Goord, 380 F.3d 670, 676 (2d Cir.2004); see also Hemphill v. New York, 380 F.3d 680, 689 (2d Cir.2004). As we noted in Hemp-hill, such circumstances might include an inmate’s reasonable belief that his attempt to exhaust available administrative remedies by writing directly to the Superintendent comported with the Department of Correctional Services’ procedural rules. Hemphill, 380 F.3d at 689-90.
We hereby VACATE the judgment of the District Court and REMAND for further proceedings consistent with this order.